DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 08-16-22.
Claims 1, 4 and 6 are amended.
Claims 10-11 are withdrawn.

Election/Restrictions
This application contains claims 10-11 drawn to an invention nonelected without traverse in the reply filed on 05-05-22.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20150348918) in view of Miyasaka et al. (US20120161311).
Re Claim 1, Park show and disclose
A circuit board structure, comprising: 
a first sub-circuit board (140, fig. 11 and 13) having an upper surface and a lower surface opposite to each other, and comprising at least one first conductive through hole (160, fig. 11 and 13); 
a second sub-circuit board (120, fig. 11 and 13) disposed on the upper surface of the first sub-circuit board and comprising at least one second conductive through hole (160, fig. 11 and 13); and 
a third sub-circuit board (700, fig. 13) disposed on the lower surface of the first sub-circuit board, and comprising at least one third conductive through hole (via 800 with via below, fig. 13), the first sub-circuit board, the second sub-circuit board, and the third sub-circuit board are electrically connected to one another (fig. 13), wherein at least one of the second sub-circuit board and the third sub-circuit board comprises at least one solder mask (180 and 580, fig. 11 and 13), and the at least one solder mask (580, fig. 13) is directly connected to the first sub-circuit board;
Park does not disclose
wherein at least two of the at least one first conductive through hole, the at least one second conductive through hole, and the at least one third conductive through hole are alternately arranged in an axial direction perpendicular to an extending direction of the first sub-circuit board.
Miyasaka teaches a device wherein
at least two of the at least one first conductive through hole, the at least one second conductive through hole, and the at least one third conductive through hole are alternately arranged in an axial direction perpendicular to an extending direction of the first sub-circuit board (first via 14x in first substrate 14, second via 16x in second substrate 18 and third via 12x in third substrate 12 are arranged alternately in an axial direction perpendicular to an extending direction of substrate 14, fig. 15).
Therefore, it would have been obvious to one having ordinary skill in the art to arrange the vias in different layers alternately in a horizontal direction as taught by Miyasaka in the electronic device of Park, in order to be able to change pitches of the via in different layers for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 2, Park show and disclose
The circuit board structure of claim 1, wherein the first sub-circuit board further comprises a substrate (of 140, fig. 11 and 13) having the upper surface and the lower surface, and the at least one first conductive through hole penetrates the substrate (160, fig. 11 and 13).
Re Claim 3, Park show and disclose
The circuit board structure of claim 1, wherein the second sub-circuit board further comprises: a first substrate (of 120, fig. 11 and 13) having a first surface and a second surface opposite to each other, wherein the at least one second conductive through hole (160, fig. 11 and 13) penetrates the first substrate; a first circuit layer (175, fig. 11 and 13) disposed on the first surface of the first substrate and exposing a portion of the first surface (fig. 11 and 13); and a second circuit layer (130, fig. 11 and 13) disposed on the second surface of the first substrate and exposing a portion of the second surface (fig. 11 and 13), wherein the first circuit layer and the second circuit layer are electrically connected via the at least one second conductive through hole (fig. 11 and 13), and the second circuit layer is electrically connected to the at least one first conductive through hole of the first sub-circuit board (fig. 11 and 13).
	Re Claim 5, Park show and disclose
The circuit board structure of claim 3, wherein the third sub-circuit board further comprises: a second substrate (of 700, fig. 13) having a third surface and a fourth surface opposite to each other, wherein the at least one third conductive through hole penetrates the second substrate (fig. 13); a third circuit layer (conductive layer on bottom of 700, fig. 18) disposed on the third surface of the second substrate and exposing a portion of the third surface (fig. 13); and a fourth circuit layer (circuit layer on 800, fig. 13) disposed on the fourth surface of the second substrate and exposing a portion of the fourth surface (fig. 13), wherein the third circuit layer and the fourth circuit layer are electrically connected via the at least one third conductive through hole (fig. 13), and the third circuit layer is electrically connected to the at least one first conductive through hole of the first sub-circuit board (fig. 13).
	Re Claim 7, Park show and disclose

The circuit board structure of claim 1, wherein the first sub-circuit board comprises a plurality of circuit layers (530 and 550, fig. 11 and 13) and a plurality of dielectric layers (540 and 580, fig. 13), the circuit layers and the dielectric layers are alternately arranged (fig. 13), the at least one first conductive through hole comprises a plurality of first conductive through holes (fig. 13), and the first conductive through holes penetrate the dielectric layers and are electrically connected to the circuit layers (fig. 13).
Re Claim 8, Park show and disclose
The circuit board structure of claim 7, wherein the second sub-circuit board further comprises a first substrate (of 140 or 540, fig. 13), the at least one second conductive through hole (160 or 560, fig. 11 and 13) penetrates the first substrate, the third sub-circuit board further comprises a second substrate (of 730, fig. 13), the at least one third conductive through hole (800, fig. 13) penetrates the second substrate, and the circuit board structure further comprises two patterned circuit layers (555 and circuit layer under 800, fig. 13) respectively disposed on the first substrate and the second substrate and electrically connected to the at least one second conductive through hole and the at least one third conductive through hole (fig. 13).
Re Claim 9, Park show and disclose
The circuit board structure of claim 1, wherein the second sub-circuit board is a reconfiguration circuit board having a fine circuit (130s or 530s fig. 11 and 13), and the third sub-circuit board is a multilayer circuit board fig. 13).
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the second sub-circuit board further comprises the at least one solder mask, and the at least one solder mask comprises: a first solder mask disposed on the first surface exposed by the first circuit layer, and extended to cover a portion of the first circuit layer; and a second solder mask disposed on the second surface exposed by the second circuit layer, and extended to cover a portion of the second circuit layer.
Claim 6 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the third sub-circuit board further comprises the at least one solder mask, and the at least one solder mask comprises: a first solder mask disposed on the third surface exposed by the third circuit layer, and extended to cover a portion of the third circuit layer; and a second solder mask disposed on the fourth surface exposed by the fourth circuit layer, and extended to cover a portion of the fourth circuit layer.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 4, 6 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200335443-A1 US-20200105663-A1 US-20160205780-A1 US-20160190053-A1 US-20160037645-A1 US-20160282571-A1 US-20080155820-A1 US-20190311990-A1 US-20180146554-A1 US-20150223341-A1 US-20020159243-A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848